Citation Nr: 1826734	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for a right foot fracture.

4.  Entitlement to a compensable rating for left wrist disability.

5.  Entitlement to a compensable rating for multiple facial scars.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1991 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared before the undersigned Veterans Law Judge in January 2017 and delivered sworn testimony via video conference hearing in Denver, Colorado.  In April 2014 the Veteran gave testimony at a hearing at the RO before a local hearing officer.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's January 2017 Board hearing and the Veteran has waived initial RO consideration of this evidence.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2017 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the issues of entitlement to compensable ratings for a right foot fracture, left wrist disability, and multiple facial scars.

2.  The Veteran has provided competent and credible lay evidence that tinnitus began during service and has existed since that time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to a compensable rating for a right foot fracture, left wrist disability, and multiple facial scars have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran, through his attorney, indicated at the January 2017 Board hearing that he wished to withdraw the issues of entitlement to a compensable rating for a right foot fracture, left wrist disability, and multiple facial scars.  Hence, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

Tinnitus

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (2012).

The Board finds that the evidence of record supports a finding of service connection for tinnitus.  First, the Veteran reported current tinnitus at his April 2014 RO hearing as well as at his January 2017 Board hearing.  The Veteran is competent to do so, and the Board finds these statements credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  At the January 2017 Board hearing, the Veteran reported that at his 2012 VA examination, he had not denied tinnitus as indicated by the report.  The Veteran noted that just prior to that examination he had filed a claim for tinnitus and that he had noted that the tinnitus was not constant, but recurrent.  The Board is satisfied by the Veteran's explanation.  The Veteran's testimony has otherwise been consistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Second, the Veteran has provided similarly competent and credible testimony both that the tinnitus began during service and has existed since that time.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Accordingly, all three elements of service connection have been met.  Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is warranted.


ORDER

The appeals of entitlement to compensable ratings for right foot fracture, left wrist disability, and multiple facial scars are dismissed.

Service connection for tinnitus is granted.


REMAND

In April 2012 a VA medical opinion was obtained that was to address the medical matters raised by the issue of service connection for hearing loss.  The Board finds that the Veteran has provided credible testimony indicating that he was either misunderstood or unable to adequately describe his hearing loss symptoms and history during his April 2012 VA examination.  As such could indicate that the April 2012 opinion is based on either an inaccurate or incomplete factual history, the Board finds that the Veteran should be scheduled for another VA examination.  38 U.S.C. § 5103A(d) (2012); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate).  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after May 29, 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine etiology of the hearing loss.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that left ear or right ear hearing loss had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service.

The examiner is asked to state what constitutes a significant threshold hearing loss shift beyond normal variability, and whether the Veteran had such a significant threshold shift during service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


